442 F.2d 363
UNITED STATES of America, Appellee,v.Houston CARRUTHERS, Appellant.
No. 20691.
United States Court of Appeals, Eighth Circuit.
May 20, 1971.

John P. Montrey, St. Louis, Mo., for appellant.
John A. Newton, Asst. U.S. Atty., St. Louis, Mo., Daniel Bartlett, Jr., U.S. Atty., for appellee.
Before MATTHES, Chief Judge, GIBSON, Circuit Judge, and HENLEY, District Judge.1
PER CURIAM.


1
The only question presented by this appeal is the sufficiency of the evidence to support the jury's verdict finding the Appellant guilty of possessing two United States Treasury checks knowing that they had been stolen from the United States mails in violation of 18 U.S.C. 1708.


2
We have carefully examined the record and are convinced that there was substantial evidence proving the guilt of Appellant.  The instruction permitting the jury to draw an inference from the possession of recent stolen property finds solid support in the undisputed facts.  See United States v. Johnson, 442 F.2d 318 (8th Cir.  May 13, 1971) and numerous cases there cited.


3
Affirmed.



1
 Chief Judge, United States District Court, Eastern District of Arkansas, sitting by designation